—Judgment unanimously affirmed. Memorandum: The contention of defendant that his sentence is unduly harsh or severe does not survive the knowing, intelligent and voluntary waiver of his right to appeal (see, People v Allen, 82 NY2d 761, 763; People v Stewart, 222 AD2d 1111, lv denied 87 NY2d 977). Because defendant failed to make a motion for permission to file and serve a pro se supplemental brief within 35 days of the mailing of assigned counsels brief to him, defendant’s request for permission to file a pro se supplemental brief is denied as untimely (see, 22 NYCRR 1000.13 [j]). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Robbery, 1st Degree.) Present—Denman, P. J., Pine, Wisner, Balio and Boehm, JJ.